November 30, 2015


                      NO. 03-15-00719



           IN THE THIRD COURT OF APPEALS

                      AUSTIN, TEXAS




        CAROLYN BARNES, ET AL, APPELLANT




         DUSTY HUMES, PH.D. AND RICHARD COONS, M.D.




  JOINT MOTION TO CLARIFY RECORD FOR APPEAL



       On Appeal From Cause No. D-l-GN-15-000877



From The 419th Judicial District Court Of Travis County, Texas

          The Honorable Orlinda Naranjo Presiding




                               Carolyn Barnes, J.D., Ph.D.
                              419 Indian Trail
                               Leander, Texas 78641
                               (281)467-8681
                               Barnes.legalguidance@gmail.com
                IDENTITY OF PARTIES AND COUNSEL


Appellant:

Carolyn Barnes
419 Indian Trail
Leander, Texas 78641
(281)467-8681
Barnes.legalguidance@gmail.com

Appellees:

DUSTY HUMES, PH.D.
RICHARD COONS, M.D.

Counsel for Appellees:

Brett B. Rowe
Evans, Rowe & Holbrook, P.C.
10101 Reunion Place, Suite 900
San Antonio, Texas 78216
bbrowe@evans-rowe.com

David M. Davis
DAVIS & WRIGHT, P.C,
P.O. Box 2283
Austin, Texas 78768-2283
ddavis@dwlaw.com
      JOINT MOTION TO CLARIFY RECORD FOR APPEAL

      On October 6, 2015, the trial court entered an Order granting the

motion for summary judgment filed by Richard Coons, M.D. On the same

date, the trial court also entered an Order granting the motion for summary

judgment filed by Dusty Humes, Ph.D.

      Subsequently, Richard Coons, M.D. was severed into a separate cause

number to allow this appeal. It was assigned a new cause number D-l-GN-

15-004460. Dusty Humes, Ph.D. was also severed and assigned a new cause

number D-l-GN-15-004461.

      The parties are jointly working on the designation of the Clerk's

Record for appeal.     There is confusion due to the nature of this case

concerning where matters have been filed and the docketing of two

apparently similar cases at the Third Court of Appeals and the parties now

move jointly to correct and clarify the record for appeal.

      On November 10, 2015, this cause was docketed in the Third Court of

Appeals under Cause No. 03-15-00700-CV. A week later, on November 17,

2015, a similar styled case was docketed in the Third Court of Appeals

under Cause No. 03-15-00719.
      The only difference between 0700 and 0719 appears to be that

Richard Coons, M.D. is the lead name in the 0700 appeal and Dusty Humes,

Ph.D. is the lead name in the 0719 appeal.

      Therefore, for clarity and purposes of appeal, the parties have agreed

to the following:

      (1) The appellate case under No. 03-15-00700 shall only bear the

name of RICHARD COONS, M.D. as the defendant on appeal and will only

deal with the matters pertaining to RICHARD COONS, M.D.;

      (2) The appellate case under No. 03-15-00719 shall only bear the

name of DUSTY HUMES, PH.D. as the defendant on appeal and will only

deal with the matters pertaining to DUSTY HUMES, PH.D.;

      (3)   Any matters filed in the original case D-l-GN-15-00877 or

subsequently filed in D-l-GN-15-004460 shall be made part of the record on

appeal in 03-15-00700 as designated by the parties; and

      (4)   Any matters filed in the original case D-l-GN-15-00877 or

subsequently filed in D-l-GN-15-004461 shall be made part of the record on

appeal in 03-15-00719 as designated by the parties.


                          RELIEF REQUESTED

      Movants jointly request that the Court grant the Motion for Extension

of Time to file the docketing statements, designate and file the Clerk's
Record, and designate and file the Court Reporter's Record for a period of

thirty days; grant the Joint Motion to Clarify Record for Appeal; clarify and

designate Case No. 03-15-00700 to be the appeal concerning RICHARD

COONS, M.D. and the granting of his motion for summary judgment;

clarify and designate Case No. 03-15-00719 to be the appeal concerning

DUSTY HUMES, PH.D. and granting of her motion for summary judgment;

and all other relief requested herein. Movants request that the Court award

all other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                 Carolyn Barnes
                                 419 Indian Trail
                                 Leander, TX 78641
                                 281467 8681
                                 barnes.legalguidance@gmail.com



                                 By:
                                        Carolyn Barnes
Brett B. Rowe
Evans, Rowe & Holbrook, P.C.
10101 Reunion Place, Suite 900
San Antonio, Texas 78216
bbrowe@^yans-rowe.cj


_     BRETT B. ROWE~^

David M. Davis
DAVIS & WRIGHT, P.C,
P.O. Box 2283
Austin, Texas 78768-2283
ddavis@dwlaw.com


By:
      DAVID M. DAVIS
     Brett B. Rowe
     Evans, Rowe & Holbrook, P.C.
     10101 Reunion Place, Suite 900
     San Antonio, Texas 78216
     bbrowe@evans-rowe.com

     By:
           BRETT B. ROWE



     David M. Davis
     DAVIS & WRIGHT, P.C,
     P.O. Box 2283
     Austin, Texas 78768-2283
     ddavis@dwlaw.pom


           DAVID M. DAVIS

j><? r$dn ?7£dV
                                   JURAT


COUNTY OF WILLIAMSON

STATE OF TEXAS

Pursuant to Texas Civil Practices and Remedies Code Sec. 132.001, I,
Carolyn Barnes, do hereby swear and affirm that the facts stated above are
true and correct based on personal knowledge.

I aver that "My name is Carolyn Barnes, my date of birth is January 12,
1957, and my address is 419 Indian Trail, Leander, Texas 78641 in the
United States of America. I swear under penalty of perjury that all the facts
stated herein are within my personal knowledge and true and correct.

I have read the foregoing Joint Motion To Clarify Record For Appeal and
the facts stated within that are not verified by the record are true and correct
to the best of her knowledge.

The attorneys representing the opposing parties, RICHARD COONS and
DUSTY HUMES have agreed to this joint motion and have authorized me to
sign their names with permission on this joint motion. I have attached
copies of their actual signatures on the joint motion sent via email.

SWORN TO BEFORE ME ON THIS 24th day of November, 2015.



                                       By:_
                                       Carolyn Barnes
                   CERTIFICATE OF CONFERENCE

      Plaintiff has conferred with opposing counsel and they have agreed

and join in the requested relief.




                                      Carolyn Barnes


                       CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of

the foregoing document has been served pursuant to Rule 21a of the Texas

Rules of Civil Procedure on all counsel of record on this the 24      day of

November 2015.